[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
 
Exhibit 10.2

EXCLUSIVE LICENSE AGREEMENT
 
between
 
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
 
and
 
CHROMADEX INC.,
 
for
 
Method for Inducing UDP-Glucuronosyltransferase Activity Using Pterostilbene
 
UC Case No. 2011-432
 

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

TABLE OF CONTENTS
 
1.
DEFINITIONS
2
2.
GRANT
6
3.
SUBLICENSES
8
4.
PAYMENT TERMS
8
5.
LICENSE ISSUE FEE
10
6.
LICENSE MAINTENANCE FEE
10
7.
PAYMENTS ON SUBLICENSES
10
8.
ROYALTIES AND MINIMUM ANNUAL ROYALTIES
10
9.
MILESTONE PAYMENTS
11
10.
DUE DILIGENCE
11
11.
PROGRESS AND ROYALTY REPORTS
12
12.
BOOKS AND RECORDS
14
13.
LIFE OF THE AGREEMENT
14
14.
TERMINATION BY THE REGENTS
15
15.
TERMINATION BY LICENSEE
15
16.
USE OF NAMES AND TRADEMARKS
16
17.
LIMITED WARRANTY
16
18.
LIMITATION OF LIABILITY
17
19.
PATENT PROSECUTION AND MAINTENANCE
17
20.
PATENT MARKING
18
21.
PATENT INFRINGEMENT
19
22.
INDEMNIFICATION
20
23.
NOTICES
21
24.
ASSIGNABILITY
22
25.
WAIVER
22
26.
FORCE MAJEURE
22
27.
GOVERNING LAWS; VENUE; ATTORNEYS’ FEES
23
28.
GOVERNMENT APPROVAL OR REGISTRATION
23
29.
COMPLIANCE WITH LAWS
23
30.
CONFIDENTIALITY
23
31.
MISCELLANEOUS
25


 
 
-i-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

UC Case No. 2011-432
 
EXCLUSIVE LICENSE AGREEMENT
for
Method for Inducing UDP-Glucuronosyltransferase Activity Using Pterostilbene
 
This license agreement (“Agreement”) is made effective this 8th day of
September, 2011 (“Effective Date”), by and between The Regents of the University
of California, a California corporation, having its statewide administrative
offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200
(-The Regents”) and ChromaDex Inc., a California corporation, having a principal
place of business at 10005 Muirlands, Blvd, Suite G, Irvine, CA 92618, USA
(“Licensee”).
 
BACKGROUND
 
A.           Certain inventions, generally characterized as Method for Inducing
UDP¬Glucuronosyltransferase Activity Using Pterostilbene (collectively
“Invention”), were made jointly by Dr.  Jeremy Bartos, ChromaDex and in the
course of research at the University of California, Irvine, by Drs.  Frank
Meyskens and Ryan Dellinger and are claimed in Patent Rights as defined below.
 
B.           The development of the Invention may have been sponsored by the
Department of Health and Human Services and, if so, as a consequence, this
license is subject to overriding obligations to the United States Federal
Government under 35 U.S.C. §§ 200-212 and applicable regulations including a
non-exclusive, non-transferable, irrevocable, paid-up license to practice or
have practiced the Invention for or on behalf of the United States Government
throughout the world.  Upon request by the Licensee, The Regents shall conduct
reasonable investigations to determine whether the development of the Invention
was sponsored by the Department of Health and Human Services.
 
C.           The Licensee wishes to obtain certain rights from The Regents for
the commercial development of the Invention, in accordance with the terms and
conditions set forth herein and The Regents is willing to grant those rights so
that the Invention may be developed and the benefits enjoyed by the general
public.
 
D.           The scope of such rights granted by The Regents is intended to
extend to the scope of the patents and patent applications in Patent Rights, but
only to the extent that The Regents has proprietary rights in and to such Patent
Rights.
 
E.           The Licensee is a “small business firm” as defined in 15 U.S.C.
§632.
 
F.           Both parties recognize and agree that Earned Royalties are due
under this Agreement with respect to products and methods and that such
royalties will be paid with respect to both pending patent applications and
issued patents, in accordance with the terms and conditions set forth herein.
 
 
-1-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
 
The parties agree as follows:
 
 
1.  
DEFINITIONS

 
As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:
 
1.1 “Affiliate” of the Licensee means any entity which, directly or indirectly,
Controls the Licensee, is Controlled by the Licensee or is under common Control
with the Licensee.  “Control” means (i) having the actual, present capacity to
elect a majority of the directors of such affiliate; (ii) having the power to
direct at least fifty percent (50%) of the voting rights entitled to elect
directors; or (iii) in any country where the local law will not permit foreign
equity participation of a majority, ownership or control, directly or
indirectly, of the maximum percentage of such outstanding stock or voting rights
permitted by local law.
 
1.2 “Attributed Income” means the total gross proceeds, excluding Sublicensee
Royalties, but including, without limitation, any license fees, maintenance
fees, or milestone payments (other than milestone payments paid for the
achievement of the milestones in Article 9 hereof), whether consisting of cash
or any other forms of consideration and whether any rights other than Patent
Rights are granted, which gross proceeds are received by or payable to the
Licensee or an Affiliate of the Licensee from any Sublicensee in consideration
of the grant of a sublicense under the Patent Rights; provided, however, that if
rights other than Patent Rights are granted by Licensee or an Affiliate to a
Sublicensee, then Attributed Income shall not include proceeds received by
Licensee or an Affiliate that are reasonably attributed to such other
rights.  Notwithstanding the foregoing, Attributed Income shall not include
proceeds attributed in such sublicense to bona fide (i) debt financing; (ii)
equity (and conditional equity, such as warrants, convertible debt and the like)
investments in the Licensee at market value; (iii) reimbursements of Patent
Prosecution Costs actually incurred by the Licensee; (iv) payments or
reimbursements specifically committed to research and/or development services to
be provided on a going forward basis by Licensee for the applicable Sublicensee
under such sublicense at or below commercially reasonable and standard rates and
(v) payments from a Sublicensee that represent the Licensee’s share in net
profits derived from the Sale of Licensed Products by or on behalf of the
Licensee or a Sublicensee (including through a Joint Venture), provided that
such net profits already take into account payments that are due to The Regents
hereunder.  For the avoidance of doubt, any gross proceeds meeting the
definition set forth above in this Article 1.2 shall be “Attributed Income”
irrespective of whether such gross proceeds are received under one or more
separate agreements and irrespective of how such gross proceeds are referred to
or characterized by the Licensee or the Sublicensee.
 
1.3 “Combination Product” means a combined Product that contains or uses a
Licensed Product and at least one other active component, Product or process (a
“Combination Product Component”), where (i) such Combination Product Component
is not a Licensed Product, (ii) if such Combination Product Component were
removed from such combined Product, the manufacture, use, Sale or import of the
resulting Product in or into a particular country would infringe, but for a
license, the same Valid Claim of Patent Right(s) in the country where such
manufacture, use, Sale or import occurs as such combined Product, (iii) such
Combination Product Component provides a function that is in addition to or
supplementary to the function for which such Licensed Product is Sold on its own
and (iv) the market price of such combined Product is higher than the market
price for such Licensed Product as a result of such combined Product containing
or using such Combination Product Component.
 
1.4 “Compound” means Pterostilbene.
 
1.5 “Earned Royalty” or “Earned Royalties” means the Sublicensee Royalties (as
defined in Paragraph 7.2) and Royalties (as defined in Paragraph 8.1).
 
1.6 “Field of Use” means the use of Pterostilbene to induce UDP -
Glucuronosyltransferase (UGT) Activity.
 

 
-2-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

1.7 “Joint Venture” means any separate entity established pursuant to an
agreement between a third party and the Licensee and/or Sublicensee to
constitute a vehicle for a joint venture, in which the separate entity
manufactures, uses, purchases, Sells or acquires Licensed Products from the
Licensee or Sublicensee.
 
1.8 “Licensed Method” means any process, art or method the use or practice of
which, but for the license granted in this Agreement, would infringe, or
contribute to, or induce the infringement of, any Patent Rights in any country
were they issued at the time of the infringing activity in that country.
 
1.9 “Licensed Product” means any Product, including, without limitation, a
Product explicitly directed for use or used in practicing a Licensed Method and
any Product made by practicing a Licensed Method, the manufacture, use, Sale,
offer for Sale or import of which, but for the license granted in this
Agreement, would infringe, or contribute to, or induce the infringement of, a
Valid Claim of any Patent Rights in any country were they issued at the time of
the infringing activity in that country.
 
1.10 “Modifications” means substances created by the Licensee which contain or
incorporate the Original Materials, Progeny and/or Unmodified Derivatives.
 
1.11 “Net Invoice Price” means the gross invoice price of a (a) Licensed Product
and (b) a Product that combines a Licensed Product in any manner with any other
Product (but subject to the adjustments for Net Sales of Combination Products
set forth below), charged by the Licensee, any Affiliate of the Licensee or any
Sublicensee, to a Third Party, including to distributors and end-users, less the
following items, but only to the extent that they actually pertain to the
disposition of such Licensed Product, are actually incurred, and are identified
separately on a bill, invoice or other appropriate documentation:
 
1.11.1  
Credits or allowances actually granted to customers for rejections, returns,
prompt payment, volume and other trade discounts, retroactive price reductions
or billing corrections;

 
1.11.2  
Freight, transport, packing and insurance charges associated with
transportation;

 
1.11.3  
Taxes (including without limitation sales, value-added or excise taxes, but
excluding income taxes), surcharges, tariffs, import/export duties and other
governmental charges based on Sales, transportation, delivery, use, production,
exportation or importation of Licensed Products when included in the gross
invoice price;

 
1.11.4  
Normal and customary discounts (including wholesaler’s discounts), rebates and
charge backs that are paid, allowed or credited to customers, third-party
payers, managed care organizations, healthcare systems, or administrators, as
permitted by applicable law; and

 
1.11.5  
Rebates and discounts paid, credited or allowed pursuant to applicable law,
including Government mandated rebates and discounts.

 
If a Licensed Product or Combination Product is sold, or otherwise commercially
disposed of for value (including, without limitation, disposition in connection
with the delivery of other products or services), in a transaction that is not a
sale for cash to an independent Third Party, then the gross invoiced price in
such transaction shall be deemed to be the gross amount that would have been
paid had there been such a sale at the average sale price of such Licensed
Product or Combination Product during the applicable royalty reporting period.

 
-3-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

1.12 “Net Sale” means:
 
1.12.1  
except in the instances described in Paragraphs 1.12.2 and 1.12.3 of this
Paragraph, the Net Invoice Price;

 
1.12.2  
for any Relationship-Influenced Sale of a Licensed Product, Net Sales shall be
based only on the Net Invoice Price at which the Relationship-Influenced Sale
Purchaser re-Sells such Licensed Product to a Third Party (and the
Relationship-Influenced Sale itself shall not be deemed a Sale); and

 
1.12.3  
in those instances where Licensed Product is not Sold, but is otherwise
commercially exploited by the Licensee, an Affiliate of the Licensee, or a
Sublicensee, the Net Sales for such Licensed Product shall be the Net Invoice
Price of such Licensed Product Sold to Third Parties in similar quantities by
the Licensee, an Affiliate of the Licensee or a Sublicensee, as applicable.

 
For a Combination Product, Net Sales shall be calculated, on a
country-by-country basis, as:
 
A/(A+B) x Net Sales, calculated without regard to this formula, of the Licensed
Product that is the Combination Product,
 
Where:
 
 
(i)
“A” is the total of Net Sales of each Licensed Product contained within or used
in the Combination Product when Sold separately; and

 
 
(ii)
“B” is the total of Net Sales of all Combination Product Components contained
within or used in the Combination Product when Sold separately,

 
Provided, however, that if the Licensed Product is sold separately in finished
form in such country but the Combination Product Components in the Combination
Product are not sold separately in finished form in such country, Net Sales
shall be calculated as
 
 
C/(C+D) x Net Sales, calculated without regard to this formula, of the Licensed
Product that is the Cornbination Product,

 
 
Where:

 
 
(i)
“C” is the total of Net Sales of each Licensed Product contained within or used
in the Combination Product when Sold separately; and

 
 
(ii)
“D” is the difference between the Nets Sales of the Combination Product and the
Net Sales of the Licensed Product when sold separately,

 
Provided, further, that if the Combination Product Components in the Combination
Product are sold separately in finished form in such country but the Licensed
Product is not sold separately in finished forrn in such country, Net Sales
shall be calculated as
 
 
1 - C/(C+D) x Net Sales, calculated without regard to this formula, of the
Licensed Product that is the Combination Product.

 
 
-4-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 
Where:

 
 
(i)
“C” is the total of Net Sales of the Combination Product Components contained
within or used in the Combination Product when Sold separately; and

 
 
(ii)
“D” is the difference between the Nets Sales of the Combination Product and the
Net Sales of the Combination Product Components when sold separately.

 
Provided, further, that if neither the Licensed Product nor the Combination
Product Components are sold separately in finished form in such country, Net
Sales of the Combination Product shall be determined by the Parties in good
faith based on the relative fully allocated costs of goods for the Licensed
Product and each Combination Product Component, as applicable.
 
Notwithstanding the foregoing, Net Sales shall not include distribution without
consideration of reasonable quantities of Licensed Products to a Third Party for
use in any research, testing, clinical trials, or promotional offers, or for
humanitarian purposes, including without limitation, expanded access programs or
charitable donations.
 
1.13 “New Developments” means inventions, or claims to inventions, which
constitute advancements, developments or improvements, whether or not patentable
and whether or not the subject of any patent application, which are not
sufficiently supported by the specification of a previously-filed patent or
patent application within the Patent Rights to be entitled to the priority date
of the previously-filed patent or patent application.
 
1.14 “Patent Prosecution Costs” is defined in Paragraph 20.4.
 
1.15 “Patent Rights” means, to the extent assigned to or otherwise owned by The
Regents, all United States and foreign patents and patent applications covering
or claiming (i) a Compound or its manufacture or use or any method of
identifying or screening for Compounds, including, without limitation, those
patents and patent applications that are listed on Exhibit A hereto, which shall
be amended from time to time by the parties to include Patent Rights that arc
filed or issued in the future.  Patent Rights shall further include any
reissues, extensions, substitutions, continuations, divisions, provisionals,
registrations, renewals, reexaminations, additional patents and any
continuation-in-part applications (but only the Valid Claims of the
continuation-in-part application that are entirely supported in the
specification and entitled to the priority date of the parent application) of
any of the foregoing United States or foreign patents and patent applications.
 
1.16 “Product” means any kit, article of manufacture, composition of matter,
material, compound, component or product.
 
1.17 “Related Party” means a corporation, firm or other entity with which, or
individual with whom, the Licensee or any Sublicensee (or any of its respective
stockholders, subsidiaries or Affiliates) have any agreement, understanding or
arrangement (for example, but not by way of limitation, an option to purchase
stock or other equity interest, or an arrangement involving a division of
revenue, profits, discounts, rebates or allowances) unrelated to the Sale or
exploitation of the Licensed Products without which such other agreement,
understanding or arrangement, the amounts, if any, charged by the Licensee or
any Sublicensee to such entity or individual for the Licensed Product, would be
higher than the Net Invoice Price actually received, or if such agreement,
understanding or arrangement results in the Licensee or any Sublicensee
extending to such entity or individual lower prices for such Licensed Product
than those charged to others without such agreement, understanding or
arrangement buying similar products in similar quantities.
 
1.18 “Relationship-Influenced Sale” means a Sale of a Licensed Product (i) from
the Licensee to either an Affiliate of the Licensee, to a Sublicensee or to a
Related Party, (ii) from an Affiliate of the Licensee to a Sublicensee or to a
Related Party or (iii) from a Sublicensee to an Affiliate or Related Party of
the Sublicensee, in each case for resale to a Third Party.

 
-5-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

1.19 “Relationship-Influenced Sale Purchaser” means the purchaser of Licensed
Product in a Relationship-Influenced Sale.
 
1.20 “Sale” means the act of selling, leasing or otherwise transferring,
providing, or furnishing for use for any consideration.  Correspondingly, “Sell”
means to make or cause to be made a Sale and “Sold” means to have made or caused
to be made a Sale.
 
1.21 “Sublicensee” means any Third Party (including, if applicable, a Joint
Venture) to which any of the license rights granted to the Licensee hereunder
are sublicensed.
 
1.22 “Sublicense Fee” is defined in Paragraph 7.1.
 
1.23 “Technical Information” means, to the extent controlled by The Regents, any
and all information, know-how, data, research results, writings, inventions,
discoveries, whether or not patentable or copyrightable (other than Patent
Rights) that relate to any Compounds, including the manufacture, use,
development or methods of identifying or screening any Compounds, or to any New
Developments.
 
1.24 “Third Party” means any individual, entity or legal person other than the
Regents, the Licensee, and their respective Affiliates.
 
1.25 “Valid Claim” means a claim of a patent or patent application in any
country that (i) has not expired; (ii) has not been disclaimed; (iii) has not
been cancelled or superseded, or if cancelled or superseded, has been
reinstated; and (iv) has not been revoked, held invalid, or otherwise declared
unenforceable or not allowable by a tribunal or patent authority of competent
jurisdiction over such claim in such country from which no further appeal has or
may be taken.
 
2.  
GRANT

 
2.1 Subject to the limitations and other terms and conditions set forth in this
Agreement including the license granted to the United States Government
described in the Background and in Paragraph 2.3, The Regents grants to the
Licensee and its Affiliates a worldwide license under its rights in and to
Patent Rights and Technical Information to research, develop, make, have made,
use, Sell, offer for Sale and import Licensed Products and to practice Licensed
Methods, only in the Field of Use.
 
2.2 Except as otherwise expressly provided for in this Agreement, the license
granted under Patent Rights in Paragraph 2.1 is exclusive and the license
granted under the Technical Information in Paragraph 2.1 is non-exclusive.
 
2.3 The license granted in Paragraphs 2.1 and 2.2 is subject to the obligations
to the United States Government under 35 U.S.C. §§ 200-212 and all applicable
governmental implementing regulations, as amended from time to time.
 
2.4 The license granted in Paragraphs 2.1 and 2.2 is limited to methods and
products that are used or useful within the Field of Use.  For methods and
products that have no use within the Field of Use, the Licensee has no license
under this Agreement.
 
2.5 Subject to the rights granted to Licensee under this Agreement, the Regents
reserves and retains the right (and the rights granted to the Licensee in this
Agreement shall be subject to such right) to make and use, and to allow other
educational and nonprofit institutions the right to make and use, the subject
matter described and claimed in the Patent Rights for educational and research
purposes, including publication and other communication of any research results
related to such use, subject to Section 31.6 hereof.

 
-6-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

2.6 Because one or more of the inventions set forth in the Patent Rights may
have been made under funding provided by the United States Government, any
Licensed Products that embody any such invention and are sold in the United
States will be substantially manufactured in the United States unless a waiver
of such manufacturing requirement is obtained from the funding agency for the
Patent Rights, which waiver The Regents may apply for in cooperation with the
Licensee or a Sublicensee if the Licensee or Sublicensee, as applicable, so
requests and meets the statutory criteria therefor.
 
2.7 This Agreement will terminate immediately if a claim which includes, in any
way, the assertion that any portion of Patent Rights is invalid or unenforceable
is filed by the Licensee or an Affiliate of the Licensee, or by any Third Party,
including a Sublicensee, at the express written request of the Licensee.
 
2.8 If at any time after the Effective Date the Regents, through the Licensing
Officer of the Office of Technology Alliances responsible for the administration
of this matter, learn that the Regents have come to own or control any
developments, inventions or discoveries that are New Developments or otherwise
pertain or relate to Compounds, but are not otherwise included within the Patent
Rights and are not covered by any obligations to Third Parties (in each case, a
“Covered Invention”), then The Regents will promptly notify the Licensee in
writing of the existence and nature of such Covered Inventions in reasonable
detail (an -Option Notice”) and, to the extent permitted by law, the Licensee
shall thereafter have an exclusive option to negotiate an exclusive license
under the Regents’ rights to the Covered Invention(s) within the Field of Use,
which option the Licensee may exercise by providing written notice to the
Regents (the “Exercise Notice”) within [*] ([*]) days after its receipt of the
Option Notice.  If the Licensee provides The Regents with an Exercise Notice
within such [*] ([*]) day period, then the Licensee and The Regents shall
thereafter exercise commercially reasonable efforts to negotiate and enter into
a definitive agreement governing the terms of the exclusive license to the
Covered Inventions within [*] ([*]) days following The Regents’ receipt of the
Exercise Notice.  The economic terms of any license with respect to any patent
rights claiming the Covered Inventions shall he materially similar to the terms
of this Agreement (i.e., there shall be no kind of payment obligation under such
license in addition to the kinds of payment obligations that are included under
this Agreement and the percentages or amounts of payment obligations under such
license shall not exceed any corresponding payment obligations under this
Agreement).  If Licensee fails to contact the Regents within [*] days after
receipt of the Election Notice, or if the parties do not enter into an agreement
within [*] days following the Regents’ receipt of the Election Notice, Licensee
shall have no rights in New Developments and the Regents may dispose of those
rights in its sole discretion.
 
2.9 Licensee may fully reference, rely on, submit and/or have transferred to it
any investigational drug applications (IND) prepared by The Regents and covering
Licensed Products and any and all know-how and data relating to the Licensed
Product.  The Regents agrees to cooperate with any effort by the Licensee to
file any regulatory documents including but not limited to a Licensee-sponsored
IND covering the Licensed Products and to cooperate in any effort by or on
behalf of the Licensee to obtain marketing exclusivity for the Licensed
Products.

 
-7-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

3.  
SUBLICENSES

 
3.1 The Regents also grants to the Licensee the right to sublicense to Third
Parties (including to Joint Ventures) the rights granted to the Licensee
hereunder, with the right to further sublicense, as long as the Licensee has
current rights thereto under this Agreement and provided that the Licensee shall
remain responsible for its obligations hereunder notwithstanding the granting of
a sublicense.  Each Sublicensee must be subject to a written sublicense
agreement, which must be consistent with and subject to the terms of this
Agreement with respect to the obligations of Sublicensees and the rights of The
Regents (and, if applicable, the United States Government and other
sponsors).  Also, for the avoidance of doubt, the Licensee may extend its rights
and obligations hereunder to Affiliates without a sublicense arrangement as set
forth in section 2.1, provided that the Licensee shall guarantee the performance
and compliance with the terms of this Agreement of any of its Affiliates.  The
Licensee will notify The Regents of each sublicense granted hereunder and will
provide The Regents with a complete copy of each sublicense (along with a
summary of the material terms of each such sublicense) and each amendment to
such sublicense within [*] ([*]) days of issuance of such sublicense or such
amendment (all of which shall constitute the Proprietary Information of the
Licensee).  Notwithstanding the granting of a sublicense, the Licensee will
continue to be obligated to pay to The Regents all fees, payments, royalties and
the cash equivalent of any consideration due The Regents hereunder.  For
clarity, if the Licensee grants a sublicense that contains a provision for
payment of royalties by any Sublicensee in an amount that is less than the
Sublicensee Royalty required to be paid under Paragraph 7.2 below, then the
Licensee will pay to The Regents a total amount equal to the Sublicensee Royalty
based on the Sublicensees’ Net Sales as provided for in Paragraph 7.1.2.  The
Licensee will require Sublicensees to provide it with copies of all progress
reports and royalty reports in accordance with the provisions herein and the
Licensee will collect and deliver all such reports due The Regents from
Sublicensees (all of which shall constitute the Proprietary Information of the
Licensee).  Licensee will also provide to The Regents a yearly reporting of any
further sublicensing of Patent Rights by its Sublicensees, Affiliates and Joint
Ventures.
 
3.2 If Licensee licenses patent rights assigned to or otherwise acquired by it
(“Licensee’s Patent Rights”), and it believes, in good faith, that the recipient
of such license will infringe Patent Rights in practicing the Licensee’s Patent
Rights, then the Licensee will not separately grant a license to such recipient
under Licensee’s Patent Rights without concurrently granting a sublicense under
Patent Rights on the terms required under this Agreement.
 
3.3 Upon any expiration or termination of this Agreement for any reason, all
sublicenses shall survive, provided that (a) such Sublicensee is not in breach
of the relevant sublicense, (b) such Sublicensee will continue to make all
reports and payments due and owing under its sublicense to The Regents, and (c)
The Regents will not be bound by any grant of rights broader than or will not be
required to perform any obligation other than those rights and obligations
contained in this Agreement.  Moreover, The Regents will have the sole right to
modify each such assigned sublicense to include all of the rights of The Regents
(and, if applicable, the United States Government and other sponsors) that are
contained in this Agreement, including the payment of Earned Royalties directly
to The Regents by the Sublicensee as if it were the Licensee at a rate that is
no lower than the rate set forth in Article 8 (Earned Royalties and Minimum
Annual Royalties) in accordance with Article 4 (Payment Terms).
 
4.  
PAYMENT TERMS

 
4.1 Earned Royalties will accrue, on a country-by-country, and Licensed
Product-by - Licensed Product basis, for the duration of the last Valid Claim of
Patent Rights (whether or not an issued Valid Claim) in such country that claims
such Licensed Product.
 
4.2 The Licensee will pay to The Regents all Earned Royalties, Sublicense Fees
and other consideration payable to The Regents quarterly on or before [*] (for
the calendar quarter ending December 31), [*] (for the calendar quarter ending
March 31), [*] (for the calendar quarter ending June 30) and [*] (for the
calendar quarter ending September 30) of each calendar year.  Each payment will
be for Earned Royalties, Sublicense Fees and other consideration which has
accrued within the Licensee’s most recently completed calendar quarter.

 
-8-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

4.3 All consideration due The Regents will be payable and will be made in United
States dollars by check payable to “The Regents of the University of California”
or by wire transfer to an account designated by The Regents.  The Licensee is
responsible for all bank or other transfer charges.  When Licensed Products are
Sold for monies other than United States dollars, the Earned Royalties and other
consideration will first be determined in the foreign currency of the country in
which such Licensed Products were Sold and then converted into equivalent United
States dollars.  The exchange rate will be the average exchange rate quoted in
The Wall Street Journal during the last thirty (30) days of the reporting
period.  Sublicensee Fees and Earned Royalties on Net Sales of Licensed Products
and other consideration accrued in any country outside the United States may not
be reduced by any taxes, fees or other charges imposed by the government of such
country, except those taxes, fees and charges allowed under the provisions of
Paragraph 1.12 (Net Sales) or Section 4.4 below.
 
4.4 In the event that (1) a Sublicensee is required to withhold any tax to the
tax or revenue authorities in any country other than the United States from
payments to Licensee that constitute royalties on Net Sales of Licensed Product
due to the laws of such country and (2) the applicable Sublicense Agreement
permits the Sublicensee to deduct such withheld amount from royalties otherwise
payable to Licensee (the “Deducted Amount”), then Licensee may deduct a portion
of such Deducted Amount from the Sublicensee Royalties to be paid by the
Licensee to The Regents hereunder, such Deducted Amount not to exceed [*]% of
Net Sales.  The portion of the Deducted Amount that may be deductible by
Licensee hereunder shall equal the Deducted Amount times a fraction, the
numerator of which is the Deducted Amount and the denominator of which is the
amount that would be payable by the Sublicensee to Licensee if the Deducted
Amount were not withheld.  For purposes of illustration, if the Net Sales of
Licensed Products by a Sublicensee equaled $1,000,000 in a calendar quarter
pursuant to a Sublicense Agreement with a [*]% royalty that permitted
withholding as set forth above, and the Sublicensee deducted $[*]from the $[*]
otherwise payable to Licensee as royalties (i.e., because the applicable law
required 20% withholding), then Licensee would be entitled to deduct $[*] from
the $[*] otherwise payable to The Regents hereunder as Sublicensee Royalties
(i.e., [*]% of the Deducted Amount).
 
4.5 Notwithstanding the provisions of Article 27 (Force Majeure) if at any time
legal restrictions prevent the prompt remittance of Earned Royalties or other
consideration owed to the Licensee by a Sublicensee, or to The Regents by the
Licensee, with respect to any country where a sublicense is issued or a Licensed
Product is Sold or otherwise exploited, then the Licensee shall convert the
amount owed to The Regents into United States dollars and will pay The Regents
directly from another source of funds in order to remit the entire amount owed
to The Regents.
 
4.6 In the event that any patent or claim thereof included within the Patent
Rights is held invalid in a final decision by a court of competent jurisdiction
and last resort and from which no appeal has or can be taken, then all
obligation to pay royalties based on that patent or claim or any claim
patentably indistinct therefrom will cease as of the date of final
decision.  The Licensee will not, however, be relieved from paying any royalties
that accrued before such final decision and the Licensee shall be obligated to
pay the full amount of royalties due hereunder to the extent that The Regents
licenses one or more Valid Claims within the Patent Rights to the Licensee with
respect to Licensed Products or to the extent that Licensed Products are based
on Technology Rights.
 
4.7 No Earned Royalties will be collected or paid hereunder to The Regents on
Licensed Products Sold to, or otherwise exploited for, the account of the United
States Government as provided for in the license to the United States
Government.  The Licensee and its Sublicensees will reduce the amount charged
for Licensed Products Sold to, or otherwise exploited by, the United States
Government by an amount equal to the Earned Royalty for such Licensed Products
otherwise due The Regents.  Such reduction in Earned Royalties will be in
addition to any other reductions in price required by the United States
Government.
 
4.8 In the event that royalties, fees, reimbursements for Patent Prosecution
Costs or other monies owed to The Regents are not received by The Regents when
due, the Licensee will pay to The Regents simple interest on an annual basis at
the Prime Rate as reported by Bank of America (or its successor entity) plus [*]
percent (PA).  Such interest will be calculated from the date payment was due
until actually received by The Regents.  Such accrual of interest will be in
addition to and not in lieu of, enforcement of any other rights of The Regents
due to such late payment.

 
-9-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

5.  
LICENSE ISSUE FEE

 
The Licensee will pay to The Regents a License Issue Fee of [*] ($[*]) dollars
within [*] ([*]) days of the Effective Date.  This fee is non-refundable,
non-cancelable and is not an advance or otherwise creditable against any
royalties or other payments required to be paid under the terms of this
Agreement.
 
6.  
LICENSE MAINTENANCE FEE

 
The Licensee will also pay to The Regents a License Maintenance Fee of [*]
dollars ($[*]) beginning on the [*]anniversary of the Effective Date and
continuing annually on each subsequent anniversary of the Effective Date.  The
License Maintenance Fee is not due on any anniversary of the Effective Date if
on that date, the Licensee is Selling or otherwise exploiting Licensed Products
and is paying an Earned Royalty to The Regents on the Net Sales of such Licensed
Product.  The License Maintenance Fee is non-refundable and is not an advance or
otherwise creditable against any royalties or other payments required to be paid
under the terms of this Agreement.
 
7.  
PAYMENTS ON SUBLICENSES

 
7.1 The Licensee will pay to The Regents the following non-refundable and
non-creditable sublicense fees (“Sublicense Fees”):
 
7.1.1  
[*] percent ([*]%) of Attributed Income from Sublicense Agreements executed
prior to dosing of 1st patient in Phase I clinical study of a Licensed Product
and [*]% of Attributed Income from Sublicense Agreements executed after dosing
of 1st patient in Phase I clinical trial of a Licensed Product; and

 
7.1.2  
[*] percent ([*] %) of Net Sales of each Licensed Product Sold by a Sublicensee
or its Affiliates (“Sublicensee Royalties”).

 
8.  
ROYALTIES AND MINIMUM ANNUAL ROYALTIES

 
8.1 The Licensee will also pay to The Regents [*] percent ([*]%) of Net Sales of
Licensed Product Sold by the Licensee or any of its Affiliates (“Royalties”).
 
8.2 In the event it becomes necessary for the Licensee or a Sublicensee to
license patent rights owned by a Third Party to make, use or Sell Licensed
Products, then the Licensee or Sublicensee shall have the right to obtain a
license from such Third Party and the Licensee shall have the right to credit
[*] percent ([*]%) of any payment made to such Third Party under such license
against up to [*]percent ([*]%) of the amounts payable to The Regents under
Paragraphs 7.1.2 or 8.1 above on a going-forward basis.  Any credit pursuant to
this Paragraph shall be available to the Licensee with respect to the full
royalty payable pursuant to Paragraphs 7.1.2 and 8.1, but no such credit shall
be available with respect to any Combination Product if the Third Party license
is necessary solely because of a Combination Product Component that is not a
Licensed Product.  In addition, any credit that the Licensee is unable to use in
full within the particular royalty reporting period in which such credit is
earned may be rolled forward from one royalty reporting period to the next.
 
8.3 The Licensee will also pay to The Regents a minimum annual royalty of [*]
dollars ($[*]) until the expiration or abandonment of the last Valid Claim
within the Patent Rights, beginning with the year of the first Sale of Licensed
Product.  The minimum annual royalty will be paid to The Regents by [*] of each
year and will be credited against the Earned Royalty due for the calendar year
in which the minimum payment was made.

 
-10-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

9.  
MILESTONE PAYMENTS

 
9.1 With respect to the first Licensed Product to achieve the following
milestones, the Licensee will pay to The Regents the following non-refundable,
non-creditable amounts
 
9.1.1  
[*] dollars ($[*]) upon dosing of the 1st patient in the first Licensee
sponsored Phase II clinical trial in the United States, or a foreign equivalent;

 
9.1.2  
[*]dollars ($[*]) upon dosing of the 1st patient in the first Licensee sponsored
Phase III clinical trial in the United States, or a foreign equivalent; and

 
9.1.3  
[*] dollars ($[*]) upon Regulatory Approval in the United States, or a foreign
equivalent.

 
9.2 For the avoidance of doubt, each of the milestone payments set forth in
Paragraphs 9.1.1 through 9.1.3 will be payable only with respect to the first
Licensed Product that achieves the applicable milestone.  Furthermore, each such
milestone payment will be payable by the Licensee regardless of whether the
applicable milestone event has been achieved by the Licensee or any Affiliate or
Sublicensee; provided that any payments that Licensee receives from a
Sublicensee in connection with the achievement of any such milestone shall not
be considered Attributed Income.
 
9.3 All milestone payments are due to The Regents within [*] ([*]) days of the
occurrence of the applicable milestone event.
 
10.  
DUE DILIGENCE

 
10.1 The Licensee will (either itself or through its Affiliates or Sublicensees)
use diligent and commercially reasonable efforts to develop, manufacture and
Sell at least one Licensed Product and to market the same after obtaining
necessary regulatory approvals in quantities sufficient to meet the market
demands therefor.
 
10.2 The Licensee or its Affiliates will, or will require that its Sublicensees
will, obtain all necessary governmental approvals in each country prior to the
manufacture, use, Sale, offer for Sale or importation of a Licensed Product in
such country.
 
10.3 The Licensee, its Affiliates or Sublicensees will, or will cause a Third
Party to:
 
10.3.1  
complete a Phase I clinical trial for a Licensed Product in the United States or
foreign equivalent within [*] ([*]) years of the Effective Date;

 
10.3.2  
submit an application for regulatory approval covering a Licensed Product in the
United States or foreign equivalent within [*] ([*]) year(s) from the Effective
Date;

 
10.3.3  
market a Licensed Product in the United States within [*] ([*]) months of
receiving approval of such Licensed Product in the United States,

 
 
-11-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

10.4 The Regents shall consider in good faith any requested revisions to the
milestones listed above, or the extension of the designated time periods above
whenever requested in writing by the Licensee and supported by a reasonable
basis for granting such revisions, including but not limited to, delay in
obtaining financing, technical difficulties or delays in clinical studies or
regulatory processes that the parties could not have reasonably avoided or
expected.  If the Licensee is unable to perform any of the above provisions, as
they may be revised or extended, then, subject to Section 10.5 below, The
Regents has the right and option to either terminate this Agreement or reduce
the exclusive license granted to the Licensee to a nonexclusive license in
accordance with Paragraph 10.6 below.  This right, if exercised by The Regents,
supersedes the rights granted in Article 2 (Grant).
 
10.5 The Licensee may pay The Regents, within [*] ([*]) days of the time periods
designated in Section 10.3 above, [*] Dollars ($[*]) in lieu of satisfying the
applicable milestone within the designated time period.  Upon such payment, the
time period for Licensee’s performance of such milestone shall be extended for
one year, and The Regents shall not have the right, during said one year period,
to terminate or convert the license under this Agreement to non-exclusive as
provided in Section 10.5.  If, however, the Licensee, its Affiliates or
Sublicensees shall have failed to meet such milestone by the end of said one
year period, The Regents shall have the rights set forth in Section 10.4 and
10.6.
 
10.6 To exercise either the right to terminate this Agreement or to reduce the
exclusive license granted to the Licensee to a non-exclusive license for lack of
diligence required in this Article 10 (Due Diligence), The Regents will give the
Licensee written notice of the deficiency.  The Licensee thereafter has [*]
([*]) days to cure the deficiency.  If The Regents has not received written
tangible evidence satisfactory to The Regents that the deficiency has been cured
by the end of the [*] ([*])-day period, then The Regents may, at its option,
terminate this Agreement immediately without the obligation to provide [*] ([*])
days’ notice as set forth in Article 14 (Termination by The Regents) or reduce
the exclusive license granted to the Licensee to a non-exclusive license by
giving written notice to the Licensee.
 
11.  
PROGRESS AND ROYALTY REPORTS

 
11.1 Beginning on the [*]anniversary of the Effective Date, and annually
thereafter, the Licensee will submit to The Regents a written progress report as
described in Paragraph 11.2 below covering the Licensee’s (and any Affiliates’
or Sublicensee’) activities related to the development and testing of all
Licensed Products and related to the obtaining of the governmental approvals
necessary for marketing and the activities required and undertaken in order to
meet the diligence requirements set forth in Article 10 (Due
Diligence).  Progress reports are required for each Licensed Product until the
first Sale or other exploitation of that Licensed Product occurs in the United
States and shall be again required if Sales of such Licensed Product are
suspended or discontinued.
 
11.2 Progress reports submitted under Paragraph 11.1 shall include, but are not
limited to, a reasonably detailed summary of the following topics so that The
Regents will be able to determine the progress of the development of Licensed
Products and will also be able to determine whether or not the Licensee has met
its diligence obligations set forth in Article 10 (Due Diligence) above:
 
11.2.1  
summary of work completed as of the submission date of the progress report;

 
11.2.2  
summary of work in progress as of the submission date of the progress report;

 
11.2.3  
current schedule of anticipated events and milestones, including those event and
milestones specified in Article 10 (Due Diligence);

 
11.2.4  
market plans for introduction of Licensed Products including the anticipated and
actual market introduction dates of each Licensed Product; and

 
11.2.5  
Sublicensees’ activities relating to the above items, if there are any
Sublicensees.

 
 
-12-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

11.3 If the Licensee fails to submit a timely progress report to The Regents,
then The Regents will be entitled to terminate this Agreement in accordance with
Paragraph 14.  If either party terminates this Agreement before any Licensed
Products are Sold or before this Agreement’s expiration, then a final progress
report covering the period prior to termination must be submitted within [*]
([*]) days of termination or expiration.
 
11.4 The Licensee has a continuing responsibility to keep The Regents informed
of the business entity status (small business entity status or large business
entity status as defined by the United States Patent and Trademark Office) of
itself, any Affiliates, or, to its knowledge, Sublicensees.  The Licensee will
notify The Regents of any change of its status or that of any Affiliate, or, to
its knowledge, of any Sublicensee, within [*] ([*]) days of the change in
status.
 
11.5 The Licensee will report to The Regents the date of first Sale or other
exploitation of a Licensed Product in each country in its first progress and
royalty reports following such first Sale of a Licensed Product.
 
11.6 Beginning with the earlier of (i) the first Sale or other exploitation of a
Licensed Product or (ii) the first transaction that results in Sublicense Fees
accruing to The Regents, the Licensee will make quarterly royalty and
Sublicensee Fee reports to The Regents on or before each [*] (for the quarter
ending December 31), [*] (for the quarter ending March 31), [*] (for the quarter
ending June 30) and [*] (for the quarter ending September 30) of each
year.  Each royalty and Sublicensee Fee report will cover Licensee’s most
recently completed calendar quarter and will, at a minimum, show:
 
11.6.1  
the gross invoice prices and Net Sales of Licensed Products Sold or otherwise
exploited (itemizing the applicable gross proceeds and any deductions
therefrom), and any Attributed Income (itemizing the applicable gross proceeds
and any deductions therefrom) due to the Licensee;

 
11.6.2  
the quantity of each type of Licensed Product Sold or otherwise exploited;

 
11.6.3  
the country in which each Licensed Product was made, used or Sold or otherwise
exploited;

 
11.6.4  
the Earned Royalties, in United States dollars, payable with respect to Net
Sales;

 
11.6.5  
the Sublicense Fees, in United States dollars, payable with respect to
Attributed Income;

 
11.6.6  
the method used to calculate the Eamed Royalty, specifying all deductions taken
and the dollar amount °leach such deduction;

 
11.6.7  
the exchange rates used, if any;

 
11.6.8  
the amount of the cash and the amount of the cash equivalent of any non-cash
consideration including the method used to calculate the non-cash consideration;

 
11.6.9  
for each Licensed Product, the specific Patent Rights identified by UC Case
Number and Technology Rights exercised by the Licensee or any Affiliate, Joint
Venture or Sublicensee in the course of making, using, selling, offering for
Sale or importing such Licensed Product; and

 
11.6.10  
any other information reasonably necessary to confirm Licensee’s calculation of
its financial obligations hereunder.

 
 
-13-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

11.7 If no Sales of Licensed Products have been made and no Licensed Products
have been otherwise exploited and no Attributed Income is due to the Licensee
during any reporting period, then a statement to this effect must be provided by
the Licensee in the immediately subsequent royalty and Sublicense Fee report.
 
12.  
BOOKS AND RECORDS

 
12.1 The Licensee will keep accurate books and records regarding all Licensed
Products that are being Sold, offered for Sale, imported, or otherwise
exploited; all Net Sales, all Attributed Income, and other amounts payable
hereunder; and all sublicenses granted under the terms of this Agreement.  Such
books and records will be preserved for at least [*] ([*]) years after the date
of the payment to which they pertain and, upon the written request of The
Regents, the Licensee shall permit a recognized national independent public
accounting firm selected by The Regents and acceptable to the Licensee, to have
access to such books and records during normal business hours to determine the
accuracy of the royalty reports and payments set forth in Section 11.6 in
respect of any fiscal year not more than [*] ([*]) years prior to such
examination; provided, however, that any such examination may not occur more
than once during each fiscal year of the Licensee and may not be for a fiscal
year that has already been examined.
 
12.2 The Regents shall pay the fees and expenses of any such examination,
provided, however, that if a deficiency in aggregate payments of more than
[*]percent ([*]%) of the total royalties due for any year is discovered in any
examination, then the Licensee shall bear the fees and expenses of such
examination.  Additionally, if such examination reveals any underpayment in the
aggregate amounts due for such year, then Licensee shall remit such underpayment
to The Regents within [*] ([*]) days of the examination results and if such
examination reveals any overpayment in the aggregate amounts due for such year,
then The Regents shall remit such overpayment to the Licensee within [*] ([*])
days of the examination results.  As a condition to such examination, the
independent public accounting firm selected shall execute a written agreement,
reasonably satisfactory in form and substance to the Licensee, to maintain in
confidence all information obtained during the course of any such examination
except for disclosure to The Regents as necessary for the above purpose.
 
13.  
LIFE OF THE AGREEMENT

 
13.1 Unless otherwise terminated as provided for in this Agreement, this
Agreement will remain in effect on a country-by-country basis from the Effective
Date until the expiration or abandonment of the last Valid Claim of the Patent
Rights licensed hereunder, after which the Licensee shall have a fully paid up,
royalty free, world wide right and license to make, have made, use, sell, offer
for sale and import Licensed Products for any use or purpose.
 
13.2 This Agreement will automatically terminate without the obligation to
provide [*] days’ notice as set forth in Article 14 (Termination By The Regents)
upon the filing of a petition for relief under the United States Bankruptcy Code
by or against the Licensee as a debtor or alleged debtor,

 
-14-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

13.3 The rights and obligations set forth in the following Articles and
Paragraphs shall survive any termination, but not the expiration, of this
Agreement:
 

 
Article 1
Definitions
 
Paragraph 3.3
Survival of Sublicenses
 
Paragraph 4.8
Late Payments
 
Article 5
License Issue Fee
 
Article 12
Books and Records
 
Article 13
Life of the Agreement
 
Article 16
Disposition of Licensed Products on Hand Upon Termination or Expiration
 
Article 17
Use of Names and Trademarks
 
Article 18
Limited Warranty
 
Article 19
Limitation of Liability
 
Article 23
Indemnification
 
Article 24
Notices
 
Article 28
Governing Laws; Venue; Attorneys Fees
 
Article 31
Confidentiality

 
13.4 The termination or expiration of this Agreement will not relieve the
Licensee of its obligation to pay any fees, royalties or other payments owed to
The Regents at the time of such termination or expiration and will not impair
any right of The Regents to receive any such payments then owed, including the
right to receive Earned Royalties in accordance with Articles 7 (Payments on
Sublicenses), 8 (Earned Royalties and Minimum Annual Royalties) and 16
(Disposition of Licensed Products Upon Termination or Expiration).
 
14.  
TERMINATION BY THE REGENTS

 
If the Licensee materially fails to perform or violates any material term of
this Agreement, then The Regents may give written notice of such default
(“Notice of Default”) to the Licensee.  If the Licensee fails to repair such
default within [*] ([*]) days after the effective date of such notice, then The
Regents will have the right to immediately terminate this Agreement and its
licenses by providing a written notice of termination (“Notice of Termination”)
to the Licensee.
 
15.  
TERMINATION BY LICENSEE

 
The Licensee has the right at any time to terminate this Agreement by providing
a Notice of Termination to The Regents.  Moreover, the Licensee will be entitled
to terminate the rights under one or more Patent Rights on a country-by-country
basis by giving notice in writing to The Regents.  Termination of this Agreement
(but not termination of any patents or patent applications under Patent Rights,
which termination is subject to Paragraph 20.6) will be effective [*] ([*]) days
from the effective date of such notice.

 
-15-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

16.  
USE OF NAMES AND TRADEMARKS

 
Nothing contained in this Agreement will be construed as conferring any right to
either party to use in advertising, publicity or other promotional activities
any name, trade name.  trademark or other designation of the other party
(including a contraction, abbreviation or simulation of any of the
foregoing).  Without the Licensee’s consent case-by-case, The Regents may list
Licensee’s name as a licensee of technology from The Regents without further
identifying the technology.  Unless required by law or unless consented to in
writing by Executive Director, Office of Technology Transfer of The Regents, the
use by the Licensee of the name “The Regents of the University of California” or
the name of any campus of the University of California in advertising, publicity
or other promotional activities is expressly prohibited.  Notwithstanding the
foregoing, Licensee may refer to any Licensed Method or Licensed Product as
patent pending, with or without an identification of any application or
registration numbers assigned to a Patent Right, at any time where Patent Rights
exist in the nation where the advertising, publicity or other promotional
activities is published.
 
17.  
LIMITED WARRANTY

 
17.1 The Regents represents and warrants to the Licensee as of the Effective
Date that:
 
17.1.1  
It has the lawful right to grant the rights and licenses under this Agreement.

 
18.2             
Except as expressly set forth in this Agreement, this license and the associated
Invention, Patent Rights, and Licensed Products are provided by The Regents
WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
OTHER WARRANTY OF ANY KIND, EXPRESS OR IMPLIED.  THE REGENTS MAKES NO EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY THAT THE INVENTION, PATENT RIGHTS, OR
LICENSED PRODUCTS WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER
RIGHTS.

 
18.3             
Except as otherwise expressly set forth in this Agreement, this Agreement does
not:

 
(a)           express or imply a warranty or representation as to the validity,
enforceability, or scope of any Patent Rights or Technology Rights; or
 
(b)           express or imply a warranty or representation that anything made,
used, Sold, offered for Sale or imported or otherwise exploited under any
license granted in this Agreement is or will be free from infringement of
patents, copyrights, or other rights of third parties; or
 
(c)           obligate The Regents to bring or prosecute actions or suits
against third parties for patent infringement except as provided in Article 22
(Patent Infringement); or
 
(d)           confer by implication, estoppel or otherwise any license or rights
under any patents or other rights of The Regents other than Patent Rights,
regardless of whether such patents are dominant or subordinate to Patent Rights;
or
 
(e)           obligate The Regents to furnish any New Developments, know-how,
technology or information not provided in Patent Rights or Technology Rights; or
 
(f)           obligate The Regents to update the technology in Patent Rights.
 

 
-16-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

18.  
LIMITATION OF LIABILITY

 
EXCEPT AS SET FORTH IN SECTION 23 (INDEMNIFICATION), NEITHER PARTY WILL BE
LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING SUBSTITUTE GOODS OR SERVICES,
LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL PROPERTY INFRINGEMENT OR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR OTHER SPECIAL DAMAGES SUFFERED
BY THE OTHER PARTY, SUBLICENSEES, JOINT VENTURES OR AFFILIATES ARISING OUT OF OR
RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT,
CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH OF WARRANTY) EVEN IF THE
REGENTS, OR THE LICENSEE, AS THE CASE MAY BE, HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
 
19.  
PATENT PROSECUTION AND MAINTENANCE

 
19.1 As long as the Licensee has paid Patent Prosecution Costs as provided for
in this Article 20 (Patent Prosecution and Maintenance), The Regents will
diligently prosecute and maintain the United States and foreign patents
comprising the Patent Rights using counsel of its choice, provided that The
Regents agrees to use initially Licensee’s existing patent counsel at the law
firm of Amin, Talati.  The Regents will consult with Licensee before retaining
any substitute counsel for the maintenance and prosecution of the Patent Rights
and will make reasonable efforts to take Licensee’s input into account with
respect to such retention.  Subject to the terms hereof, the Licensee
acknowledges that the Regents’ counsel will take instructions only from The
Regents.  The Regents will provide the Licensee with copies of all relevant
documentation and correspondence, or drafts thereof, pertaining to the filing,
prosecution, or maintenance of all Patent Rights, including but not limited to
each patent application, office action, response to office action, request for
terminal disclaimer, and request for reissue or reexamination of any patent
issuing from such application to the Licensee as follows: Documents and
correspondence received from any patent office, and counsel’s analysis thereof,
shall be provided promptly after receipt.  For a document to be filed in any
patent office, or correspondence to be sent to any patent office, the Regents
will make best efforts to provide a draft of such document sufficiently prior to
its filing, to allow for review and comment by the Licensee.  Without limiting
the foregoing, with respect to any patent application included in Patent Rights,
The Regents will make best efforts to consult with the Licensee at least [*]
([*]) days in advance of any deadline for foreign filings.  The Licensee agrees
to keep this documentation confidential as provided for in Article 31
(Confidentiality), The Regents will make commercially reasonable efforts to
consider and accept all reasonable comments and suggestions provided by the
Licensee with respect to such documentation as well as the overall patent
strategy related to the Patent Rights.  Notwithstanding the foregoing, if
Licensee has not commented upon such documentation in a reasonable time for the
Regents to sufficiently consider the Licensee’s comments prior to a deadline
with the relevant government patent office, or the Regents must act to preserve
the Patent Rights, the Regents will be free to respond without consideration of
the Licensee’s comments, if any.
 
19.2 The Regents shall use reasonable efforts to amend any patent application to
include claims reasonably requested by the Licensee.
 
19.3 The Licensee will apply for an extension of the term of any patent included
within the Patent Rights if appropriate under the Drug Price Competition and
Patent Term Restoration Act of 1984 and/or European, Japanese and other foreign
counterparts of this Law.  The Licensee shall prepare all documents and The
Regents agrees to execute the documents and to take additional action as the
Licensee reasonably requests in connection therewith.  Licensee shall be liable
for all costs relating to such application.
 

 
-17-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

19.4 The Licensee will bear the costs of preparing, filing, prosecuting and
maintaining all United States and foreign patent applications contemplated by
this Agreement (“Patent Prosecution Costs”), Patent Prosecution Costs billed by
The Regents’ counsel will be rebilled to the Licensee and are due within [*]
([*]) days of rebilling by The Regents.  These Patent Prosecution Costs will
include, without limitation, patent prosecution costs for the Invention incurred
by The Regents prior to the execution of this Agreement and any patent
prosecution costs that may be incurred for patentability opinions,
re-examination, re-issue, interferences, oppositions or inventorship
determinations.
 
19.5 The Licensee may request that The Regents obtain Patent Rights in foreign
countries, if available and if it so desires.  The Licensee will notify The
Regents of its decision to obtain or maintain foreign patents not less than [*]
([*]) days prior to the deadline for any payment, filing or action to be taken
in connection therewith.  This notice concerning foreign filing must be in
writing, must identify the countries desired and must reaffirm the Licensee’s
obligation to pay the Patent Prosecution Costs thereof.  So long as Licensee
complies with its obligations hereunder, The Regents shall make reasonable
efforts to comply with any written notice by Licensee under this Section
20.5.  The absence of such a notice from the Licensee to The Regents will be
considered an election not to obtain or maintain foreign Patent Rights.
 
19.6 The Licensee will be obligated to pay any Patent Prosecution Costs incurred
during the [*] ([*])-month period after receipt by either party of a Notice of
Termination, even if the invoices for such Patent Prosecution Costs arc received
by the Licensee after the end of the [*] ([*])-month period following receipt of
a Notice of Termination.  The Licensee may terminate its obligation to pay
Patent Prosecution Costs with respect to any given patent application or patent
under Patent Rights in any or all designated countries upon [*] ([*])- months’
written notice to The Regents.  The Regents may continue prosecution and/or
maintenance of such application(s) or patent(s) at its sole discretion and
expense, provided, however, that the Licensee will have no further right or
licenses thereunder.  Non-payment of Patent Prosecution Costs may be deemed by
The Regents as an election by the Licensee not to maintain such application(s)
or patent(s).
 
19.7 The Regents may tile, prosecute or maintain patent applications or patents
that constitute Patent Rights at its own expense in any country in which the
Licensee has not requested the Regents to file, prosecute or maintain patent
applications or patents in accordance with this Article 20 (Patent Prosecution
and Maintenance) and those applications, resultant patents and patents will not
be subject to this Agreement.  However, if the Licensee agrees to pay the Patent
Prosecution Costs for such Patent Rights at any time, then they shall remain or
become subject to this Agreement.
 
19.8 The Regents shall direct its patent counsel, within [*] ([*]) days
following the last day of each calendar quarter, to provide to the Licensee at
Licensee’s sole expense a status report of all activity relating to the
prosecution and maintenance of Patent Rights, including the status of all
current patent applications included in Patent Rights.  The Regents shall allow
the Licensee, at the Licensee’s reasonable request and at Licensee’s sole
expense, to have access to any copies of all patent prosecution documents for
all Patent Rights made by or on behalf of The Regents.  Without limiting the
foregoing, the Licensee shall be entitled to keep a complete set of such
materials.  Further, The Regents agrees that because of the license and rights
granted to the Licensee hereunder that The Regents shall direct its counsel
responsible for patent and copyright applications and Filings to make their
files available to the Licensee upon reasonable request by the Licensee, to the
extent consistent with the attorney-client privilege.  The Licensee may at its
sole expense provide copies of those filings, documents related to those
findings and other relevant information to separate counsel of its choice.
 
19.9 For the avoidance of doubt, and so long as Licensee complies with its
obligations hereunder, the Regents may not discontinue the prosecution or
maintenance of any of the Patent Rights without the express prior written
consent of the Licensee.
 
20.  
PATENT MARKING

 
The Licensee will mark all Licensed Products made, used or Sold under the terms
of this Agreement or their containers in accordance with the applicable patent
marking laws.
 

 
-18-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

21.  
PATENT INFRINGEMENT

 
21.1 In the event that The Regents (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
the Licensee learns of infringement of any patent licensed under this Agreement,
the knowledgeable party will provide the other (i) with written notice of such
infringement and (ii) with any evidence of such infringement available to it
(the “Infringement Notice”).  During the period in which, and in the
jurisdiction where, the Licensee has exclusive rights under this Agreement,
neither The Regents nor the Licensee will, during a period of [*] ([*]) days
after an Infringement Notice, notify a possible infringer of infringement or put
such infringer on notice of the existence of any Patent Rights without first
obtaining consent of the other.  If either Party puts such infringer on notice
of the existence of any Patent Rights with respect to such infringement without
first obtaining the written consent of the other Party during such [*] ([*]) day
period, and if a declaratory judgment action is filed by such infringer against
The Regents, then the Party that put such infringer on notice shall lose its
right to initiate a suit against such infringer for infringement under Paragraph
22.2 or 22.3 below, as applicable, immediately without the obligation of
notice.  Both The Regents and the Licensee will use their diligent efforts to
cooperate with each other and to terminate such infringement without litigation
if reasonably possible unless otherwise agreed to in writing by the Regents and
the Licensee.  In the event that the infringement involves rights under 35
U.S.C. §154 as relating to a Valid Claim which is not an issued Valid Claim, the
Regents and Licensee shall cooperate in issuing the proper notice of such rights
to the infringer.
 
21.2 If infringing activity by the infringer has not been abated within [*]
([*]) days following the date the Infringement Notice takes effect, then the
Licensee may commence and control a suit for patent infringement against the
infringer and control a defense against a declaratory judgment action.  To the
extent required by law (i.e.  in order for the Licensee to have standing in a
court of competent jurisdiction), The Regents agree to be joined as a party to
an action under this Section 22.1 if the Licensee so requests and if approved by
the UC Board of Regents; provided that the Licensee agrees to reimburse The
Regents for any and all expenses of litigation (including attorneys’ fees)
incurred by The Regents in connection with such action.  Additionally, the
Regents may voluntarily join such suit at its own expense, but may not otherwise
confluence suit against the infringer for the acts of infringement that are the
subject of the Licensee’s suit or any judgment rendered in that suit.  The
Licensee may not join The Regents as a party in a suit initiated by the Licensee
without the Regents’ prior written consent, such consent subject to the approval
of the UC Board of Regents.  If, in a suit initiated by the Licensee, The
Regents is involuntarily joined other than by the Licensee, then the Licensee
will pay any costs incurred by The Regents arising out of such suit, including
but not limited to, any legal fees of counsel that The Regents selects and
retains to represent it in the suit.
 
21.3 If, within [*] ([*]) days following the date the Infringement Notice takes
effect, infringing activity by the infringer has not been abated and if the
Licensee has not brought suit against the infringer, then The Regents may
institute suit for patent infringement against the infringer at its sole cost
and expense.  If The Regents institutes such suit, then the Licensee may not
join such suit without The Regents’ consent and may not thereafter commence suit
against the infringer for the acts of infringement that are the subject of The
Regents’ suit or any judgment rendered in that suit.  The Regents may not join
the Licensee as a party in a suit initiated by The Regents without the
Licensee’s prior written consent.
 
21.4 Notwithstanding anything to the contrary in this Agreement, in the event
that the infringement or potential infringement pertains to an issued patent
included within the Patent Rights and written notice is given under the Drug
Price Competition and Patent Term Restoration Act of 1984 (and/or foreign
counterparts of this Law), then the party in receipt of such notice under the
Act (in the case of The Regents to the extent of the actual knowledge of the
licensing officer responsible for the administration of this Agreement) shall
provide the Infringement Notice to the other party promptly.  If the time period
is such that the Licensee will lose the right to pursue legal remedy for
infringement by not notifying a third party or by not filing suit, the
notification period and the time period to file suit will be accelerated to
within [*] ([*]) days of the date of such notice under the Act to either party.

 
-19-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

21.5 Any recovery or settlement received in connection with any suit will first
be shared by The Regents and the Licensee equally to cover any litigation costs
each incurred and next shall be paid to The Regents or the Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the other.  In
any suit initiated by the Licensee, any recovery in excess of litigation costs
will be shared between Licensee and The Regents as follows: (1) for any recovery
other than amounts paid for willful infringement, the Regents will receive [*]%
of the recovery; (2) for any recovery for willful infringement, the Licensee
shall receive [*] ([*]%) of the recovery and the Regents will receive [*]percent
([*]%) of the recovery.  In any suit initiated by The Regents, for recover
amount other than amounts paid for willful infringement, Licensee shall receive
[*]percent ([*]%) of any recovery in excess of litigation costs; (2) for any
recovery for willful infringement, the Licensee shall receive [*] ([*]%) of the
recovery and the Regents will receive [*]percent ([*]%) of the recovery will
belong to the Regents.  The Regents and the Licensee agree to be bound by all
determinations of patent infringement, validity and enforceability (but no other
issue) resolved by any adjudicated judgment in a suit brought in compliance with
this Article 22 (Patent Infringement).
 
21.6 Any agreement made by the Licensee for purposes of settling litigation or
other dispute shall comply with the requirements of Article 3 (Sublicenses) of
this Agreement.
 
21.7 Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).
 
21.8 Any litigation proceedings will be controlled by the party bringing the
suit, except that The Regents may be represented by counsel of its choice in any
suit brought by the Licensee.
 
22.  
INDEMNIFICATION

 
22.1 The Licensee will indemnify, hold harmless and defend The Regents, the
sponsors of the research that led to the Invention, and the inventors of any
invention claimed in patents or patent applications under Patent Rights
(including the Licensed Products and Licensed Methods contemplated hereunder)
and their employers and their trustees, officers, employees and agents (the
“Indemnitees”), against any and all claims, suits, losses, damages, costs, fees
and expenses incurred by or imposed upon any of them in connection with any
claim or suit resulting from, or arising out of, any theory of product liability
(including actions in the form of tort, warranty, or strict liability)
concerning any product, process or service made, used or sold by or on behalf of
the Licensee pursuant to any right or license granted under this Agreement;
provided, however, that the foregoing indemnification shall not apply to any
losses, damages, costs, fees and expenses to the extent attributable to the
gross negligence, reckless misconduct, violation of law or intentional
misconduct of the Indemnitees.  The Licensee shall control any such action with
legal counsel of its choosing, provided, however, that if The Regents, in its
reasonable sole discretion, determines that there will he a conflict of interest
or it will not otherwise be adequately represented by counsel chosen by the
Licensee to defend The Regents in accordance with this Paragraph 23.1, then The
Regents may retain one counsel of its choice to represent it and the Licensee
will pay all expenses for such representation.
 
22.2 The Licensee, at its sole cost and expense, will insure its activities in
connection with any work performed hereunder upon commencement of clinical
trials and continuing through commercialization of any Licensed Product and will
obtain, keep in force, and maintain the following insurance:
 

 
-20-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

22.2.1  
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:

 
Each Occurrence
$[*]
Products/Completed Operations Aggregate
$[*]
Personal and Advertising Injury
$[*]
General Aggregate (commercial form only)
 
$[*]

22.2.2  
Worker’s Compensation as legally required in the jurisdiction in which the
Licensee is doing business.

 
22.3 The coverage and limits referred to in Paragraph 23.2.1 and 23.2.2 above
will not in any way limit the liability of the Licensee under this Article 23
(Indemnification).  Prior to initiation of any clinical trials of a Licensed
Product, the Licensee will furnish The Regents with certificates of insurance
evidencing compliance with all requirements.  Such certificates will:
 
·  
Provide for [*] ([*]) days’ ([*] ([*]) days for non-payment of premium) advance
written notice to The Regents of any cancellation of insurance coverage; the
Licensee will promptly notify The Regents of any material modification of the
insurance coverage;

 
·  
Indicate that The Regents has been endorsed as an additional insured under the
coverage described above in Paragraph 24.2.1; and

 
·  
Include a provision that the coverage will be primary and will not participate
with, nor will be excess over, any valid and collectable insurance or program of
self-insurance maintained by The Regents.

 
22.4 The Regents will promptly notify the Licensee in writing of any claim or
suit brought against The Regents for which The Regents intends to invoke the
provisions of this Article 23 (Indemnification).  The Licensee will keep The
Regents informed of its defense of any claims pursuant to this Article 23
(Indemnification).
 
23.  
NOTICES

 
23.1 Any notice or payment required to be given to either party under this
Agreement will be in writing and will be deemed to have been properly given and
to be effective as of the date specified below if delivered to the respective
address given below or to another address as designated by written notice given
to the other party:
 
23.1.1  
on the date of delivery if delivered in person;

 
23.1.2  
on the date of mailing if mailed by first-class certified mail, postage paid; or

 
23.1.3  
on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment.

 

 
-21-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
 

  In the case of Licensee: ChromaDex, Inc.,
10005 Muirlands Blvd, Suite G
Irvine, CA 102618
United States of America.
 
Attention:______________
       
In the case of The Regents:
The Regents of the University of California
Innovation Alliances and Services
1111 Franklin Street, 5th Floor
Oakland, CA 94607-5200
Attention: Executive Director
Research Administration and Technology Transfer
RE:   UC Case No. 2011-432
        With a copy to: Ronnie Hanecak
Assistant Vice Chancellor
Research and Technology Alliances
Office of Technology Alliances
5171 California Avenue, Suite 150
Irvine, CA 92697-7700
RE: UC Case 2011-432

 
24.  
ASSIGNABILITY

 
The Licensee may not assign or transfer this Agreement without the Regents’
prior written consent; provided, however, that the Licensee may, without such
consent, assign all of its rights and obligations under this Agreement in
connection with a merger or consolidation of the Licensee with a Third Party, or
the sale of substantially all of the Licensee’s assets to which this Agreement
relates to a Third Party.  In the event of any assignment permitted hereunder,
such assignee or successor in interest shall assume all of the transferring
Party’s rights and obligations under this Agreement; accordingly, all references
herein to such Party shall thereafter be deemed references to the assignee to
whom the Agreement is so assigned.  Any purported assignment in violation of
this Paragraph 25 shall be void..  This Agreement is binding upon and will inure
to the benefit of The Regents, its successors and assigns.
 
25.  
WAIVER

 
No waiver by either party of any breach or default of any of the agreements
contained herein will be deemed a waiver as to any subsequent and/or similar
breach or default.  No waiver will be valid or binding upon the parties unless
made in writing and signed by a duly authorized officer of each party.
 
26.  
FORCE MAJEURE

 
26.1 Except for the Licensee’s obligation to make any payments to The Regents
hereunder, the parties shall not be responsible for any failure to perform due
to the occurrence of any events beyond their reasonable control which render
their performance impossible or onerous, including, but not limited to:
accidents (environmental, toxic spill, etc.); acts of God; biological or nuclear
incidents; casualties; earthquakes; fires; floods; governmental acts; orders or
restrictions; inability to obtain suitable and sufficient labor, transportation,
fuel and materials; local, national or state emergency; power failure and power
outages; acts of terrorism; strike; and war.

 
-22-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

26.2 Either party to this Agreement, however, will have the right to terminate
this Agreement upon [*] ([*]) days’ prior written notice if either party is
unable to fulfill its obligations under this Agreement due to any of the causes
specified in Paragraph 27.1 for a period of [*] ([*])[*].
 
27.  
GOVERNING LAWS; VENUE; ATTORNEYS’ FEES

 
27.1 THIS AGREEMENT WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that would
direct the application of the laws of another jurisdiction and without regard to
which party drafted particular provisions of this Agreement, but the scope and
validity of any patent or patent application will be governed by the applicable
laws of the country of such patent or patent application.
 
27.2 Any legal action brought by the parties hereto relating to this Agreement
may be brought and conducted in any court of competent jurisdiction in the state
of California.
 
27.3 The prevailing, party in any suit related to this Agreement will be
entitled to recover its reasonable attorneys’ fees in addition to its costs and
necessary disbursements.
 
28.  
GOVERNMENT APPROVAL OR REGISTRATION

 
If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency, the
Licensee will assume all legal obligations to do so.  The Licensee will notify
The Regents if it becomes aware that this Agreement is subject to a United
States or foreign government reporting or approval requirement.  The Licensee
will make all necessary filings and pay all costs including fees, penalties and
all other out-of-pocket costs associated with such reporting or approval
process.
 
29.  
COMPLIANCE WITH LAWS

 
The Licensee shall comply with all applicable international, national, state,
regional and local laws and regulations in performing its obligations hereunder
and in its use, manufacture.  Sale or import of the Licensed Products or
practice of the Licensed Method.  The Licensee will observe all applicable
United States and foreign laws with respect to the transfer of Licensed Products
and related technical data to foreign countries, including, without limitation,
the International Traffic in Arms Regulations (ITAR) and the Export
Administration Regulations.  The Licensee shall manufacture Licensed Products
and practice the Licensed Method in compliance with applicable government
importation laws and regulations of a particular country for Licensed Products
made outside the particular country in which such Licensed Products are used,
Sold or otherwise exploited.
 
30.  
CONFIDENTIALITY

 
30.1 The Licensee and The Regents will treat and maintain the other party’s
proprietary business, patent prosecution, software, engineering drawings,
process and technical information and other proprietary information, including
the negotiated terms of this Agreement and any progress reports and royalty
reports and any sublicense agreement issued pursuant to this Agreement
(“Proprietary Information”) in confidence using at least the same degree of care
as the receiving party uses to protect its own proprietary information of a like
nature from the date of disclosure until [*] ([*]) years after the termination
or expiration of this Agreement.  This confidentiality obligation will apply to
the information defined as “Data” under the Secrecy Agreement and such Data will
be treated as Proprietary information hereunder.
 

 
-23-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

30.2 The Licensee and The Regents may use the other party’s Proprietary
Information only for the purposes contemplated under this Agreement and may
disclose such Proprietary Information to their employees, agents, consultants,
contractors and, in the case of the Licensee, its Sublicensees, investors or
acquirors, provided that such parties are bound by a like duty of
confidentiality as that found in this Article 31
(Confidentiality).  Notwithstanding anything to the contrary contained in this
Agreement, The Regents may release this Agreement or any sublicense, including
any terms thereof, and information regarding royalty payments or other income
received in connection with this Agreement to the inventors, senior
administrative officials employed by The Regents and individual Regents upon
their request.  If such release is made, The Regents will request such
individuals to keep such terms in confidence in accordance with the provisions
of this Article 31 (Confidentiality), and will make best efforts to ensure
compliance.  In addition, notwithstanding anything to the contrary in this
Agreement, if a third party inquires whether a license to Patent Rights is
available, then The Regents may disclose the existence of this Agreement and the
extent of the grant in Articles 2 (Grant) and 3 (Sublicenses) and related
definitions to such third party, but will not disclose the name of the Licensee
or the economic terms unless Licensee has already made such disclosure publicly.
 
30.3 All written Proprietary Information will be labeled or marked confidential
or proprietary.  If the Proprietary Information is orally disclosed, it will be
reduced to writing or some other physically tangible form, marked and labeled as
confidential or proprietary by the disclosing party and delivered to the
receiving party within [*] ([*]) days after the oral disclosure.
 
30.4 Nothing contained herein will restrict or impair, in any way, the right of
the Licensee or The Regents to use or disclose any Proprietary Information:
 
30.4.1  
that recipient can demonstrate by written records was previously known to it
prior to its disclosure by the disclosing party;

 
30.4.2  
that recipient can demonstrate by written records is now, or becomes in the
future, public knowledge other than through acts or omissions of recipient;

 
30.4.3  
that recipient can demonstrate by written records was obtained lawfully and
without restrictions on the recipient from sources independent of the disclosing
party; and

 
30.4.4  
that The Regents is required to disclose pursuant to the California Public
Records Act or other applicable law.

 
The Licensee or The Regents also may disclose Proprietary Information that is
required to be disclosed (i) to a governmental entity or agency in connection
with filing a prosecuting patent applications, seeking any governmental or
regulatory approval, governmental audit, or other governmental contractual
requirement or (ii) by law, provided that the recipient uses reasonable efforts
to give the party owning the Proprietary Information sufficient notice of such
required disclosure to allow the party owning the Proprietary Information
reasonable opportunity to object to, and to take legal action to prevent, such
disclosure.
 
30.5 Upon termination of this Agreement, the Licensee and The Regents will
destroy or return any of the disclosing party’s Proprietary Information in its
possession within [*] ([*]) days following the termination of this
Agreement.  The Licensee and The Regents will provide each other, within [*]
([*]) days following termination, with written notice that such Proprietary
Information has been returned or destroyed.  Each party may, however, retain one
copy of such Proprietary Information for archival purposes in non-working files.
 

 
-24-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

30.6 If the Regents, or its employees, wish to make a publication or
presentation (including any oral disclosure made without obligation of
confidentiality) in connection with the Regents’ retained rights under Section
2.5, the Regents shall use its best efforts to first transmit to the Licensee a
copy’ of the proposed written publication or a written detailed description of
the proposed oral disclosure at least [*] ([*]) days prior to submission or
disclosure.  The Licensee shall have the right (a) to propose modifications to
the publication for accuracy and/or patent reasons, and (b) to request a delay
in publication or presentation in order to protect patentable information or
maintain trade secrets.  If the Licensee requests such a delay, the Regents
shall delay submission or presentation of the publication for a period not to
exceed [*] ([*]) days from the date of such request to enable patent
applications protecting such information to be filed and/or to allow the Parties
to agree to a modification of the publication so as not to disclose the
Licensee’s Proprietary Information.  Upon the expiration of [*] ([*]) days from
the transmission to the Licensee of a proposed written disclosure or an abstract
of a proposed oral disclosure, the Regents shall be free to proceed with the
written publication or the oral presentation, unless the Licensee has requested
the delay described above.
 
31.  
MISCELLANEOUS

 
31.1 The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
31.2 This Agreement is not binding on the parties until it has been signed below
on behalf of each party.  It is then effective as of the Effective Date.
 
31.3 No amendment or modification of this Agreement is valid or binding on the
parties unless made in writing and signed on behalf of each party.
 
31.4 This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
hereof.
 
31.5 In case any of the provisions contained in this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Agreement and this
Agreement will be construed as if such invalid, illegal or unenforceable
provisions had never been contained in it.
 
31.6 No provisions of this Agreement are intended or shall be construed to
confer upon or give to any person or entity other than The Regents and the
Licensee any rights, remedies or other benefits under, or by reason of, this
Agreement.
 
31.7 In performing their respective duties under this Agreement, each of the
parties will be operating as an independent contractor.  Nothing contained
herein will in any way constitute any association, partnership, or joint venture
between the parties hereto, or be construed to evidence the intention of the
parties to establish any such relationship.  Neither party will have the power
to bind the other party or incur obligations on the other party’s behalf without
the other party’s prior written consent.
 

 
-25-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

IN WITNESS WHEREOF, both The Regents and the Licensee have executed this
Agreement, in duplicate originals, by their respective and duly authorized
officers on the day and year written.
 
CHROMADEX INC.,
THE REGENTS OF THE UNIVERSITY
OF CALIFORNIA
 
By: /s/ Frank Jaksch
By: /s/ Ronnie Hanecak
Name: Frank Jaksch
Name:  Ronnie Hanecak
Title:   CEO
Title:    Assistant Vice Chancellor
             Office of Technology Alliances
 
Date: 9/7/2011
Date: September 8, 2011



 

 
-26-

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

Exhibit A
 
Patent Rights
 
UC Case Number
United States Application Number or
United States Patent Number
Filing or Issue Date
2011-432
61484977
5/11/2011

 
 
300991214.2